Title: From Thomas Jefferson to Joel Barlow, 24 January 1808
From: Jefferson, Thomas
To: Barlow, Joel


                  
                     Jan. 24. 08.
                  
                  Th: Jefferson returns thanks to mr Barlow for the copy of the Columbiad he has been so kind as to send him. the eye discovers at once the excellence of the Mechanical execution of the work, and he is persuaded that the Mental part will be found to have merited it. he will not do it the injustice of giving it such a reading as his situation here would admit, of a few minutes at a time & at intervals of many days. he will reserve it for that retirement after which he is panting, & not now very distant, where he may enjoy it in full concert with it’s kindred scenes, amidst those rural delights which join in chorus with the poet, and give to his song all it’s magic effect. he salutes mr Barlow with friendship and respect.
               